EXHIBIT 10.01


EMPLOYMENT AGREEMENT
 
AGREEMENT entered into and effective as of April 4, 2011 (the “Effective Date”),
between BALDWIN TECHNOLOGY COMPANY, INC., a Delaware corporation (the
“Company”), and IVAN R. HABIBE ("Executive").


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.            Employment. The Company shall employ Executive, and Executive
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period (the “Employment Period”) beginning on the
Effective Date and ending on the Termination Date (as defined in Section 4).
 
2.             Position and Duties.
 
(a)       During the Employment Period, Executive shall serve as Chief Financial
Officer, Treasurer and Vice President of Global Administrative Services of the
Company and shall have the duties, responsibilities and authority described in
Schedule A attached hereto, subject to the ultimate authority of the Chief
Executive Officer of the Company (the “Chief Executive Officer”).
 
(b)       During the Employment Period, Executive shall report to the Chief
Executive Officer, and Executive shall devote his best efforts and his full
business time and attention (except for (i) permitted vacation periods and (ii)
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and the Subsidiaries. Executive shall perform his duties and
responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.
 
(c)       For purposes of this Agreement, “Subsidiary” means any corporation or
other entity of which the securities having a majority of the voting power in
electing directors are, at the time of determination, owned by the Company,
directly or indirectly through one or more Subsidiaries.


3.             Base Salary, Bonus, Equity Awards, and Benefits.


(a)       During the Employment Period, the Company shall pay Executive a base
salary of two hundred fifty thousand dollars ($250,000) per annum (the “Base
Salary”), subject to adjustment (upward but not downward unless expressly agreed
to by Executive) as set forth in this Section 3(a), in regular installments in
accordance with the Company's general payroll practices.  On or about July 1,
2012 and on or about each succeeding July 1 during the Employment Period, the
Chief Executive Officer shall review Executive’s performance and the attainment
by Executive of objectives mutually agreed upon by Executive and the Chief
Executive Officer.  The Chief Executive Officer shall communicate his findings
to the Compensation Committee of the Board (the “Compensation Committee”) and
the Board.  Following receipt of the Chief Executive Officer’s findings, the
Compensation Committee shall make a recommendation to the Board and thereafter
the Board, in its sole discretion, may adjust (upward but not downward unless
expressly agreed to by Executive), based upon Executive’s level of performance
and with consideration being given to comparable compensation packages in
similar sized and structured companies, the Executive’s Base Salary for the
ensuing twelve (12) months commencing on each such July 1st.
 
-1-

--------------------------------------------------------------------------------

 
(b)       Except as otherwise provided in this Agreement, for each fiscal year
during the Employment Period, the Company shall pay Executive a bonus (the
"Bonus") set at a target level of fifty percent (50%) of the Base Salary for
such fiscal year (the “Target Bonus Percentage”).  For each fiscal year during
the Employment Period, the Bonus shall be based on the terms of the Company’s
Management Incentive Compensation Plan (“MICP”) for such fiscal year approved by
the Board.  All such Bonus payments for any such fiscal year shall be paid by
the Company to the Executive in accordance with the terms of the Company’s MICP
for such fiscal year.  For the avoidance of doubt, Executive shall not be
required to be employed by the Company on the date of payment of any Bonus.  For
fiscal year 2011, Executive’s participation in the MICP for such fiscal year and
any Bonus payable thereunder to Executive will be pro-rated based on the number
of days Executive was employed for such fiscal year.
 
(c)       The Executive’s position of Chief Financial Officer, Treasurer and
Vice President of Global Administrative Services is at a level of responsibility
that permits Executive to be considered by the Board for equity awards granted
under the Company’s 2005 Equity Compensation Plan (the “Equity Plan).  The
Compensation Committee administers the Equity Plan and makes recommendations to
the Board with respect to the granting of equity awards under the Equity
Plan.  The granting of equity awards under the Equity Plan are usually
considered by the Board at the time of its November meeting.  In order to induce
Executive to enter into this Agreement and to serve as the Chief Financial
Officer, Treasurer and Vice President of Global Administrative Services of the
Company, the Company will grant, within thirty (30) days of the Effective Date,
to Executive an option to purchase 150,000 shares of Class A Common Stock of the
Company.  The option shall vest in three equal annual installments commencing on
the first anniversary of the date of such grant.


(d)       The Company shall reimburse Executive for all reasonable expenses
incurred by him in the course of performing his duties under this Agreement in
accordance with the Company's policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company's
requirements with respect to the reporting and documentation of such expenses.


 (e)        During the Employment Period, Executive shall be entitled to
participate in all of the Company’s employee benefit plans and programs
applicable to senior executives of the Company, to the extent permitted by law
and in accordance with the terms of such plans and programs in effect from time
to time.
 
(f)        During the Employment Period, Executive shall be entitled to vacation
time with pay, in accordance with the Company’s vacation policy in effect from
time to time.  Executive shall be entitled to four (4) weeks vacation time per
calendar year until such time as Executive shall have been employed by the
Company for such period of time that, in accordance with the Company’s vacation
policy in effect at such time, Executive shall be entitled to vacation time of
more than four (4) weeks per calendar year.  Executive may accumulate up to ten
(10) weeks vacation time, but no more than three (3) weeks vacation time from
any single prior calendar year.  Any such accumulated vacation time may be used
in any subsequent calendar year or years (but no more than three (3) weeks of
such accumulated vacation may be used in any one calendar year) in addition to
the vacation time to which Executive is entitled for each such calendar year.

 
-2-

--------------------------------------------------------------------------------

 
4.            Employment Period.
 
(a)        The Employment Period shall commence on April 4, 2011 and shall
terminate on such date (the “Termination Date”) as shall be specified in a
notice given by either the Company or Executive to the other not less than
thirty (30) days prior to the Termination Date; provided that (i) the Employment
Period shall terminate prior to such date upon Executive's death or permanent
disability or incapacity (as determined by the Company in its good faith
judgment), (ii) the Employment Period may be terminated by the Company at any
time prior to such date for Cause (as defined below) and (iii) the Employment
Period may be terminated by the Executive giving, for any reason or no reason,
within three (3) months following a Change of Control (as defined below), not
less than thirty (30) days prior notice of termination.


(b)        If the Employment Period is terminated (i) by the Company without
Cause or (ii) by Executive giving, for any reason or no reason, within three (3)
months following a Change of Control, not less than thirty (30) days prior
notice of termination, or (iii) due to Executive's death or permanent disability
or incapacity, Executive or his estate, as the case may be, shall be entitled to
receive:
 
(1)       the Executive’s Base Salary through the Termination Date,
 
(2)       as deferred salary the following amount (the “Deferred Salary
Amount”):
 
(A)
If the Termination Date is on or prior to July 4, 2011, the Deferred Salary
Amount shall be that amount equal to one (1) month of the Executive’s annual
Base Salary (as in effect on the Termination Date) for each full month that the
Executive shall have been employed by the Company up to and including July 4,
2011.

 
(B)
If the Termination Date is after July 4, 2011 and intiated by the Company
without Cause and no Change of Control has occurred or is due to Executive's
death or permanent disability or incapacity, the Deferred Salary Amount shall be
that amount equal to fifty percent (50%) of the Executive’s annual Base Salary
(as in effect on the Termination Date).

 
 
-3-

--------------------------------------------------------------------------------

 
 
(C)
If the Termination Date is after July 4, 2011 and is initiated by the Executive
giving, for any reason or no reason, within three (3) months following a Change
of Control, not less than thirty (30) days prior notice of termination, the
Deferred Salary Amount shall be that amount equal to fifty percent (50%) of the
Executive’s annual Base Salary (as in effect on the Termination Date).

 
(D)
If the Termination Date is after July 4, 2011 and is initiated by the Company
without Cause and is a direct result of a Change of Control, the Deferred Salary
Amount shall be that amount equal to one hundred percent (100%) of the
Executive’s annual Base Salary (as in effect on the Termination Date).

 
The Deferred Salary Amount shall be paid by the Company to the Executive in
regular installments (the “Installment Amount”) at the same rate at which
Executive was being paid his annual Base Salary on the Termination Date in
accordance with the Company’s general payroll practices, until paid in
full.  Payment of the Installment Amount shall commence on the first payroll
date on or after the date six (6) months and one day after the Termination Date,
 
(3) so long as Executive has not breached the provisions of Sections 6, 7 and 8,
the pro rata share (based on the number of days Executive was employed for the
fiscal year in which the Termination Date occurs) of the Bonus to which
Executive would have been entitled for such fiscal year had such termination not
occurred, which pro rata bonus will be payable within 30 days following the
Company's receipt of its audited financial statements for such fiscal year, but
in no event earlier than the date six (6) months and one day after the
Termination Date,
 
(4) reimbursement of all expenses incurred on or prior to the Termination Date
for which Executive was entitled to be reimbursed pursuant to Section 3(d), but
for which Executive shall not have been reimbursed on the Termination Date,
 
(5) all fringe benefits which Executive was entitled to receive on or prior to
the Termination Date pursuant to Section 3(e), but which shall not have been
paid to Executive on the Termination Date, and
 
(6) payment for any vacation days accrued and not used by Executive on the
Termination Date in accordance with the Company’s policy in effect at that time.


The portions of this Agreement dealing with the payment of a Deferred Salary
Amount have been prepared with reference to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations thereunder and should
be interpreted and administered in a manner consistent therewith.

 
-4-

--------------------------------------------------------------------------------

 
(c)           If, the Employment Period is terminated (i) by the Executive
giving, for any reason or no reason, including a voluntary resignation by
Executive (other than by Executive giving, within three (3) months following a
Change of Control, not less than a thirty (30) day prior notice of termination)
or (ii) by the Company for Cause, Executive shall only be entitled to receive:
 
(1) the Executive’s Base Salary through the Termination Date,
 
(2) reimbursement of all expenses incurred on or prior to the Termination Date
for which Executive was entitled to be reimbursed pursuant to Section 3(d), for
which Executive shall not have been reimbursed on the Termination Date,
 
(3) all fringe benefits which Executive was entitled to receive on or prior to
the Termination Date pursuant to Section 3(e), but which shall not have been
paid to Executive on the Termination Date, and
 
(4) payment for any vacation days accrued and not used by Executive on the
Termination Date in accordance with the Company’s policy in effect at that time.


Notwithstanding anything to the contrary in this Agreement or otherwise,
Executive shall not be entitled to receive any Bonus for the fiscal year of the
Company in which the Termination Date occurs.


(d)           If the Employment Period is terminated (i) by the Company without
Cause or (ii) by Executive within three (3) months following a Change of Control
for any reason or no reason or (iii) due to Executive’s permanent disability or
incapacity, the Company shall reimburse Executive for eighty (80%) percent of
any premiums paid by Executive for medical benefits for the period Executive is
entitled to COBRA continuation coverage under Section 4980B of the Code or if
earlier the first to occur of (1) the date three months after the Termination
Date if the Termination Date is on or prior to July  4, 2011, (2) six months
after the Termination Date if the Termination Date is after July 4, 2011 and the
Employment Period is terminated (i) by the Company without Cause and no Change
of Control has occurred or (ii) by Executive giving, for any reason or no
reason, within three (3) months following a Change of Control, not less than
thirty (30) days prior notice of termination, or (iii) due to Executive's death
or permanent disability or incapacity, (3) twelve months after the Termination
Date if the Termination Date is initiated by the Company without Cause and is a
direct result of a Change of Control, or (4) the date on which the Executive is
employed by an employer other than the Company.


(e)           If the Employment Period is terminated for any reason whatsoever
by the Company or by Executive, no bonus shall accrue or be payable to Executive
for any period after the Termination Date.


(f)           For purposes of this Agreement:
 
-5-

--------------------------------------------------------------------------------

 
"Cause" means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act involving dishonesty, disloyalty or
fraud with respect to the Company or any of the Subsidiaries, (ii) conduct
tending to bring the Company or any of the Subsidiaries into substantial public
disgrace or disrepute, (iii) substantial and repeated failure to perform duties
as reasonably directed by the Chief Executive Officer, (iv) gross negligence or
willful misconduct with respect to the Company or any of the Subsidiaries or (v)
any other material breach of this Agreement which is not cured within 15 days
after written notice thereof to Executive.


 “Change of Control” means (i) the consummation of a merger or consolidation of
the Company, with or into another entity or any other corporate reorganization,
if more than 50% of the combined voting power of the continuing or surviving
entity's issued shares or securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
shareholders of the Company immediately prior to such merger, consolidation or
other reorganization; (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets (iii) a change in the composition of
the Board, as a result of which fewer than 40% of the incumbent directors are
directors who had been directors of the Company on the date 24 months prior to
the date of the event that may constitute a Change in Control; or (iv) any
transaction as a result of which any person is the "beneficial owner" (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), directly or indirectly, of securities of the Company
representing at least 50% of the total voting power represented by the Company’s
then outstanding voting securities (e.g., issued shares).  The term "person"
shall have the same meaning as when used in sections 13(d) and 14(d) of the
Exchange Act but shall exclude (i) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of any subsidiary of
the Company and (ii) a company owned directly or indirectly by the shareholders
of the Company in substantially the same proportions as their ownership of the
ordinary shares of the Company.
 
5.           No Excess Parachute Payments.  Notwithstanding anything to the
contrary contained in this Agreement, if the Company obtains a written opinion
of its tax counsel (“Tax Counsel”) to the effect that there exists a material
possibility that any payment to which the Executive would (but for the
application of this Section 5) be entitled under this Agreement would (but for
such application) be treated as an “excess parachute payment” (as defined in
Section 280G (b) of the Code), this Agreement shall be amended by reducing the
payments to which the Executive is entitled hereunder, as follows, to the extent
necessary so that, in the opinion of Tax Counsel, there does not exist a
material possibility that any payment to which the Executive is entitled under
this Agreement (as so amended) will be treated as an excess parachute payment:
first, the Deferred Salary Amount (and, concomitantly, the Installment Amount),
second (if applicable), the amount payable under Section 3(b) hereof by virtue
of the Executive’s election under Section 4 hereof to treat an event described
therein as constituting the termination of the Employment Period, and third, on
a pro-rata basis, all other amounts (other than amounts payable pursuant to
Paragraph 4 hereof, which shall in any event be paid in full) to which the
Executive is entitled hereunder.
 
-6-

--------------------------------------------------------------------------------

 
6.           Confidential Information. Executive acknowledges that the
information, observations and data obtained by him while employed by the Company
concerning the business or affairs of the Company or any Subsidiary
("Confidential Information") are the property of the Company or such Subsidiary.
Therefore, Executive agrees that he shall not disclose to any person who is not
bound by an agreement with, or an obligation to, the Company not to disclose, or
use for his own account, any Confidential Information without the prior written
consent of the Board, unless and to the extent that the aforementioned matters
become generally known to and available for use by the public other than as a
result of Executive's acts or omissions to act or required by law to be
disclosed. Executive shall deliver to the Company at the termination of the
Employment Period, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes and software and other documents
and data (whether in printed or electronic form) and all copies thereof relating
to the Confidential Information, Work Product (as defined in Section 7 hereof)
or the business of the Company or any Subsidiary which he may then possess or
have under his control.
 
7.           Inventions and Patents. Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, and all similar or related information which relate to the Company's or
any of the Subsidiaries’, actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Executive while employed by the Company or any Subsidiary
("Work Product") belong to the Company or such Subsidiary. Executive will
promptly disclose such Work Product to the Board and perform all actions
reasonably requested by the Board (whether during or after the Employment
Period) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).
 
8.           Non-Competition, Non-Solicitation.
 
(a)           Executive acknowledges that in the course of providing services to
the Company he will become familiar with trade secrets and other confidential
information concerning the Company and its Affiliates and their predecessors and
that his services have been and will be of special, unique and extraordinary
value to the Company and its Affiliates. Therefore, Executive agrees that during
the Employment Period and for a period of one (1) year thereafter (the
“Non-compete Period”), he shall not directly or indirectly own, manage, control,
participate in, consult with, render services for, or in any manner engage in
any business which manufactures, sells or distributes products and accessories
for the printing and publishing industry, including, without limitation,
cleaning systems and related consumables, fluid management and ink control
systems, web press protection systems, drying systems, blending and packaging
services and related services and parts or any business competing for the same
customers as the business of the Company or any of its Affiliates as such
business exists or is in process and is known to Executive on the date of the
termination of the Employment Period within any geographical area in which the
Company or any of its Affiliates engages or plans to engage in any such business
on the date of termination of the Employment Period.  Nothing herein shall
prohibit Executive from being a passive owner of not more than 1% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation, provided, however, that Executive is not directly or indirectly
responsible for, or does not have control over, the business of such competitor
which directly competes with any of the business of the Company or any of its
Affiliates on the date of termination of the Employment Period.

 
-7-

--------------------------------------------------------------------------------

 
(b)           During the Employment Period and for a period of two (2) years
thereafter, Executive shall not directly or indirectly through another entity
(i) induce or attempt to induce any employee of the Company or any of its
Affiliates (other than an employee of the Company or such Affiliate who is
responding to a general advertisement seeking to hire such a person) to leave
the employ of the Company or such Affiliate, or in any way interfere with the
relationship between the Company or such Affiliate and any employee thereof,
(ii) hire any person who was an employee of the Company or any of its Affiliates
at any time during the Employment Period (other than an employee of the Company
or such Affiliate who is responding to a general advertisement seeking to hire
such a person), (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company or any of its Affiliates to
cease doing business with the Company or such Affiliate, or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any such Affiliate or (iv) disparage in any way the
Company or any of its Affiliates or any of their businesses, products or
services or any of their members, managers, partners, directors, officers or
employees.


(c)           If, at the time of enforcement of this Section 8, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.


(d)           In the event of the breach or a threatened breach by Executive of
any of the provisions of this Section 8, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security).
 
(e)           For purposes of this Agreement, “Affiliate” shall mean, with
respect to any person, any other person directly or indirectly controlling
(including but not limited to all directors and officers of such person),
controlled by, or under direct or indirect common control with such person.  A
person shall be deemed to control another person if such person possesses,
directly or indirectly, the power (i) to vote 10% or more of the securities
having ordinary voting power for the election of directors (or equivalent
governing body) of such other person or (ii) to direct or cause the direction of
the management and policies of such other person, whether through the ownership
of voting securities, by contract or otherwise
 
9.           Executive Representations.  Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
a valid and binding obligation of Executive, enforceable in accordance with its
terms.
 
-8-

--------------------------------------------------------------------------------

 
10.           Survival. Sections 5, 6, 7 and 8 shall survive and continue in
full force and effect in accordance with their terms notwithstand­ing any
termination of the Employment Period.
 
11.           Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:
 
 
 
Notices to Executive:
 
Ivan R. Habibe
5323 NW 111 Court
Doral, FL 33178
 
Notices to the Company:
 
Baldwin Technology Company, Inc.
2 Trap Falls Road, Suite 402
Shelton, CT 06484
Attention: Chief Executive Officer

 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or mailed.
 
12.           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision, but this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
13.           Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
 
14.           Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
-9-

--------------------------------------------------------------------------------

 
15.           Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his obligations hereunder without the prior written
consent of the Company.
 
16.           Choice of Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Connecticut, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Connecticut or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Connecticut.
 
17.           Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGE FOLLOWS
 
-10-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 

 
BALDWIN TECHNOLOGY COMPANY, INC.
             
By
/s/Mark T. Becker                                  
   
Mark T. Becker
   
President and Chief Executive Officer
                     
/s/Ivan R. Habibe                                  
   
Ivan R. Habibe

 
-11-
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


BALDWIN TECHNOLOGY COMPANY, INC.


CHIEF FINANCIAL OFFICER, TREASURER and
VICE PRESIDENT – GLOBAL ADMINISTRATIVE SERVICES,




General:  Reports to the Chief Executive Officer of the Company; responsible for
(i) directing and managing the Company’s global Finance, Human Resources, Legal
and Information Technology functions; (ii) understanding and analysis of the
Company’s financial and operating performance; and (iii) developing, analyzing,
and recommending strategic business alternatives to drive Company value.


Duties and Responsibilities:
 
1)
Oversee and direct the Company’s global treasury and liquidity management,
strategic planning and budgeting, audit, tax, accounting, internal/external
reporting, legal, human resources, real estate, information technology and
forecasting within appropriate cost guidelines (as % of Net Sales).
   
2)
Design, produce and supply effective management performance information to the
Company’s global operating teams to align goals, assess performance and forecast
direction.
   
3)
Develop and improve the financial I.Q. of the Company’s global management teams
as it relates to business performance awareness, risk management, and financial
returns on investment.
   
4)
Direct the development and implementation of the Company’s control framework and
environment including procedures, policies, corporate authorities,
Sarbanes-Oxley compliance and internal and external audit execution.
   
5)
Direct all treasury activities including optimization of the Company’s capital
structure, protection of assets, interest rates and foreign exchange risk
management, working capital management and related bank/vendor relationships.
   
6)
Direct and analyze studies of general economic, business and financial, markets,
competitor, customers, vendors and industry conditions and their impact on the
Company’s business prospects and financial performance.
   
7)
Establish and maintain effective relationships with stockholders, financial
institutions and the investment community.

 
 
-1-

--------------------------------------------------------------------------------

 
 
8)
Optimize the tax and legal entity structure of the Company to be in full
compliance with applicable laws while ensuring clarity of profitability
(transfer pricing as an example) and optimal tax costs.
   
9)
Oversee and direct the preparation and issuance of the Company’s external
financial reporting including lender (bank, etc.) and SEC reporting and the
Company’s annual report.
   
10)
Assess possible acquisition and strategic alliance opportunities and recommend
action to Chief Executive Officer.
   
11)
Routinely issue reports to and conduct presentations for the Company’s Board of
Directors.
   
12)
Coordinate all legal responses/actions for Company related matters.
   
13)
Together with the Chief Executive Officer, develop the Company’s strategy and
prepare and update the Company’s strategic plan.

 
Other Duties and Responsibilities:


Perform such other duties and responsibilities as directed from time to time by
the Chief Executive Officer.
 
 
-2-